Citation Nr: 1103116	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

7.  Entitlement to service connection for a kidney disability.

8.  Entitlement to service connection for coronary artery 
disease.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1957 to January 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2010, the appellant and his spouse testified at 
a Board hearing at the RO.  

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection for 
peripheral neuropathy and a kidney disability.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's right ear hearing loss is at least as likely 
as not causally related to in-service noise exposure.  

2.  The appellant served in Vietnam during the Vietnam era and, 
absent affirmative evidence to the contrary, he is presumed to 
have been exposed during such service to an herbicide agent.  

3.  The record on appeal shows that the appellant has been 
diagnosed as having diabetes mellitus and coronary artery 
disease, status post myocardial infarction and bypass surgery.  

4.  The record on appeal does not contain probative evidence 
establishing that the appellant's diabetes mellitus or coronary 
artery disease is due to an intercurrent injury or disease.  

4.  The evidence is in equipoise as to whether the appellant's 
erectile dysfunction is causally related to his coronary artery 
disease.  


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, right ear 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Coronary artery disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Affording the appellant the benefit of the doubt, erectile 
dysfunction is secondary to service-connected coronary artery 
disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

In pertinent part, the appellant's service treatment records show 
that a grade II/VI short systolic murmur was noted on several 
occasions.  No other cardiovascular disabilities were identified.  
The appellant's in-service service treatment records are 
otherwise negative for pertinent abnormalities.  

At his December 1975 military retirement medical examination, the 
appellant's heart, vascular system, and endocrine system were 
normal.  Genitourinary evaluation was also normal.  Audiological 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
5
40
LEFT
5
5
10
20
55
45

The examiner diagnosed the appellant as having bilateral high 
frequency hearing loss.  

The appellant's service personnel records show that during active 
service, he was stationed with the 1st Medical Battalion, First 
Marine Division, in the Republic of Vietnam from November 1967 to 
May 1968.  His military occupational speciality was hospital 
corpsman.  He was also stationed aboard the aircraft carrier 
U.S.S. Hancock.  

In June 2006, the appellant submitted an original application for 
VA compensation benefits seeking service connection for several 
disabilities, including diabetes mellitus, coronary artery 
disease, erectile dysfunction, and hearing loss.  The appellant 
indicated that he had served as a medic in Vietnam.  

In support of his claim, the RO contacted the service department 
and requested verification of the appellant's Vietnam service.  
In August 2006, the service department confirmed that the 
appellant had served in country in the Republic of Vietnam.  

Also in support of the claim, the RO obtained post-service 
clinical records identified by the appellant.  In pertinent part, 
these records note that the appellant had a history of a 
myocardial infarction in 1984, with subsequent heart 
catheterizations and bypass surgeries, most recently in November 
2005.  His diagnoses included coronary artery disease.  

The RO also obtained records from the Social Security 
Administration showing that the appellant is in receipt of 
disability benefits for polymyalgia rheumatica and 
osteoarthritis.  His disability was noted to have begun in May 
1995.  Medical records received from SSA include clinical records 
dated from July 1994 to April 1996.  In pertinent part, these 
records note that the appellant had a history of borderline 
diabetes mellitus, elevated glucose, and polymyalgia rheumatica 
for which he had been on prednisone intermittently.  

The evidence obtained by the RO also include clinical records 
from the appellant's private physician, Scott E. Dean, M.D, dated 
from 1999 to 2006 showing treatment for several disabilities, 
including diabetes mellitus.  In October 1999, Dr. Dean noted 
that the appellant had had a history of diabetes mellitus for 
greater than 20 years, although therapy had not previously been 
required.  In May 2000, Dr. Dean noted that the appellant's 
diabetes mellitus was "probably related to steroids."  In 
January 2001, Dr. Dean again characterized the appellant's 
diabetes mellitus as "steroid-induced."  In February 2004, 
however, Dr. Dean noted that the appellant's diabetes mellitus 
had been present for greater than 20 years, prior to the use of 
steroid therapy.  

In an August 2006 statement, the appellant reported that he first 
began to notice hearing loss in 1960, while stationed aboard the 
U.S.S. Hancock.  

In May 2007, the appellant underwent VA medical examination.  The 
examiner noted that the appellant was seeking service connection 
for diabetes mellitus secondary to herbicide exposure in Vietnam.  
The examiner noted that the date of onset of the appellant's 
diabetes mellitus was in 1999, following high dose steroid 
therapy multiple times for polymyalgia rheumatica, giant cell 
arteritis, and focal segmental glomerulosclerosis.  She noted 
that the appellant also sought service connection for erectile 
dysfunction, which he developed after a heart attack in 1984.  
After examining the appellant and reviewing his claims folder, 
the examiner diagnosed the appellant as having steroid-induced 
diabetes mellitus, erectile dysfunction, as well as coronary 
artery disease and myocardial infarction, status post coronary 
bypass graft.  The examiner noted that both the appellant's 
erectile dysfunction and coronary artery disease had preceded the 
onset of the appellant's diabetes mellitus and were therefore 
unrelated to his diabetes mellitus.  She noted that there were 
multiple possible causes for the appellant's sexual dysfunction, 
including atherosclerotic disease and natural aging.  The 
examiner did not otherwise discuss the etiology of the 
appellant's coronary artery disease.  

The appellant underwent VA audiology examination in May 2007, at 
which he reported bilateral hearing loss and tinnitus since 
service.  The appellant reported significant in-service noise 
exposure as a combat medic in Vietnam, as well while working as a 
medical corpsman aboard an aircraft carrier.  The appellant 
denied civilian noise exposure.  Audiological testing showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
65
70
LEFT
20
25
40
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  The 
diagnosis was sensorineural hearing loss, bilaterally.  In a June 
2007 addendum to the examination report, the examiner indicated 
that after reviewing the claims folder, it was her opinion that 
the appellant's left ear hearing loss and tinnitus were due to 
in-service noise exposure.  She concluded, however, that because 
the appellant's service medical records were "silent for hearing 
loss in the right ear at the time of military separation," it 
his right ear hearing loss was not the result of acoustic trauma 
during service.  

Based on the examiner's opinion, in a July 2007 rating decision, 
the RO granted service connection for left ear hearing loss and 
bilateral tinnitus, but denied service connection for right ear 
hearing loss.  

In May 2010, the appellant and his spouse testified at a Board 
hearing at the RO.  The appellant testified that laboratory 
testing conducted during service revealed that he was borderline 
glucose intolerant.  He testified that he had had elevated blood 
pressure readings indicative of diabetes mellitus long before he 
was prescribed steroids in the 1990's.  The appellant also 
testified that he first noticed his hearing loss during active 
service, shortly after his first tour of duty aboard the U.S.S. 
Hancock.  The appellant's spouse testified that she, too, first 
noticed that the appellant had had difficulty hearing at that 
time.  She recalled that he had to turn up the volume on the 
television and often failed to respond when she asked him 
questions.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).

Service connection for certain chronic diseases, including 
cardiovascular-renal disease, diabetes mellitus, and an organic 
disease of the nervous system such as sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  

The enumerated diseases which are deemed to be associated with 
herbicide exposure include diabetes mellitus.  Additionally, 
effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
ischemic heart disease to the list of diseases associated with 
exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 
2010). The term "ischemic heart disease" includes myocardial 
infarction, atherosclerotic cardiovascular disease, coronary 
bypass surgery, and stable and unstable angina.  See 75 Fed. Reg. 
14,391 (March 25, 2010). 

The Secretary of Veterans Affairs also determined that there is 
no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, See 59 Fed. 
Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 67 Fed. Reg. 42,600 (June 4, 2002); 68 Fed. Reg. 27,630 
(May 30, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 
32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).  

In pertinent part, the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 provide that where there is affirmative evidence 
to the contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of the applicable 
presumptive diseases, has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, service-connection will not be in order.  38 
U.S.C.A. § 1113 (West 2002).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in section 3.309 will be any 
evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative to 
the effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not incurred in 
service.  38 C.F.R. § 3.307(d) (2010).  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Right ear hearing loss

The appellant seeks service connection for right ear hearing 
loss.  He contends that such condition had its inception during 
active service as a result of his exposure to acoustic trauma, 
particularly in connection with his duties as a medic in Vietnam 
and aboard an aircraft carrier.

As set forth above, in written statements and at his May 2010 
Board hearing, the appellant described his in-service noise 
exposure in detail.  He also described having experiencing 
decreased hearing acuity since service.  His spouse has also 
provided testimony to the effect that she noticed that the 
appellant had exhibited difficulty hearing since service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

Having observed demeanor of the appellant and his spouse at the 
May 2010 Board hearing, and noting the consistency of the 
appellant's statements of in-service acoustic trauma and 
decreased hearing acuity thereafter, the Board finds that the 
testimony discussed above is credible.  The Board also notes that 
the appellant's statements of in-service acoustic trauma are 
consistent with his military occupational speciality as a medic.  
The appellant's service personnel records further confirm that he 
worked as a medic in Vietnam and aboard an aircraft carrier.  The 
Board therefore finds that the appellant's occupation and duty 
stations are both consistent with his reports of in-service noise 
exposure.  Based on the foregoing, the Board finds that there is 
sufficient evidence to establish that the appellant sustained 
significant acoustic trauma during service and has experienced 
continuous decreased hearing acuity since that time.  See 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) 
(recognizing the Board's inherent fact-finding ability); see also 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to 
be considered in determining the weight to be assigned to 
evidence, including inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, and witness demeanor).

In addition to the competent and credible evidence of in-service 
noise exposure and decreased hearing acuity since service, the 
record on appeal contains the results of the May 2007 VA 
audiology examination documenting that the appellant presently 
exhibits a hearing loss disability in both the right and left 
ears which meets the criteria of 38 C.F.R. § 3.385 (2010).  The 
examination report further indicates that the appellant's hearing 
loss is consistent with noise exposure.  The examiner, however, 
concluded that because the service medical records noted only 
left ear hearing loss at service separation, and were silent for 
any mention of right ear hearing loss, the latter was not the 
result of in-service acoustic trauma.  

As set forth above, however, the appellant's service treatment 
records contain a clear diagnosis of bilateral high frequency 
hearing loss at service separation.  This inconsistency reduces 
the probative value of the examiner's opinion regarding the 
etiology of the appellant's right ear hearing loss.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (a medical opinion based upon an 
inaccurate factual premise is not probative); see also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors 
for determining probative value of medical opinions).

Although the audiometric examination conducted at service 
separation showed that the appellant's decreased right ear 
hearing acuity was not severe enough to meet the regulatory 
threshold for a hearing loss disability set forth at 38 C.F.R. 
§ 3.385, the U.S. Court of Appeals for Veterans Court has made 
clear that this does not preclude an award of service connection.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Rather, service 
connection may still be established if a claimant currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158-60.  

After carefully considering the record, the Board finds that the 
evidence is in relative equipoise, sufficient to establish 
service-connection for right ear hearing loss.  Again, the 
appellant currently exhibits a right ear hearing loss disability 
which has been determined to be associated with noise exposure.  
His service personnel records document a military occupational 
speciality and duty station consistent with noise exposure and he 
has denied post-service noise exposure.  Additionally, the Board 
notes that the appellant's military separation medical 
examination expressly noted the presence of bilateral high 
frequency sensorineural hearing loss at the time of his 
separation from active service.  The appellant and his spouse 
have also provided credible evidence of decreased hearing acuity 
since service.  

Although the examiner's May 2007 opinion raises some question as 
to whether post-service noise exposure may have contributed to 
the appellant's current right ear hearing loss, the Board 
nonetheless concludes that reasonable doubt must be resolved in 
favor of the appellant.  Cf. Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of a 
service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the appellant's 
favor and the symptoms in question attributed to the service- 
connected disability).  Thus, service connection for right ear 
hearing loss is warranted.


Diabetes mellitus

The appellant seeks service connection for diabetes mellitus, 
secondary to herbicide exposure in Vietnam.  

As set forth above, the appellant's service personnel records 
confirm that he served in the Republic of Vietnam during the 
Vietnam era.  The service department has also verified that the 
appellant served in country in Vietnam.  The record in this case 
contains no affirmative evidence establish that the appellant was 
not exposed to a herbicide agent during that service.  He is 
therefore legally presumed to have been exposed during to an 
herbicide agent during his Vietnam service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding 
that VA regulations require that a veteran must have actually set 
foot within the land borders of Vietnam or been present in the 
inland waters of Vietnam to be entitled to presumptive service 
connection).

The record on appeal also contains clinical records establishing 
that the appellant has been diagnosed as having diabetes 
mellitus, a disease which is deemed to be associated with 
herbicide exposure.  38 C.F.R. § 3.309(e).  The appellant's 
diabetes mellitus is therefore legally presumed to be due to 
exposure to an herbicide agent in Vietnam, absent affirmative 
evidence to the contrary.  

As set forth above, the record in this case contains evidence 
indicating that the appellant's diabetes mellitus may be due to 
steroid therapy.  Accordingly, the Board has considered the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d).  

After considering and weighing all evidence of record, the Board 
concludes that the presumption of service incurrence has not been 
rebutted.  The record contains the May 2007 VA medical 
examination report in which the examiner concluded that the 
appellant's diabetes mellitus was "steroid-induced" because the 
date of onset of his diabetes was in 1999, following high dose 
steroid therapy.  As set forth above, however, the record in this 
case contains numerous notations to the effect that the 
appellant's diabetes mellitus had been present for many years 
prior to steroid therapy in 1999.  For example, private medical 
records dated in 1999 note that the appellant's diabetes had been 
present for more than 20 years.  

Additionally, the appellant himself has provided credible 
testimony to the effect that he has had elevated blood sugar 
readings since active duty.  The appellant is considered to be 
competent to provide medical opinions consistent with his 
training and experience as a medic.  See e.g. Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996)); see also Goss v. Brown, 9 Vet. App. 109 (1996) 
(to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill in 
diagnosing and treating human ailments).  The Board also notes 
that the earliest post-service record on appeal, dated in 1995, 
also contains notations of elevated glucose readings.  

In view of the foregoing, the opinion of the VA examiner appears 
to be based on an inaccurate factual premise, namely that the 
appellant's diabetes was not present prior to 1999.  It is 
therefore of limited probative value and insufficient to rebut 
the presumption of service incurrence.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

Similarly, the Board has considered the clinical records from Dr. 
Dean noting that the appellant's diabetes mellitus may be due to 
steroid therapy.  Other records from Dr. Dean, however, note that 
the appellant's diabetes mellitus had been present for more than 
20 years, prior to the appellant's use of high dose steroid 
therapy.  These internal inconsistencies significantly reduce the 
probative value of this evidence in establishing the etiology of 
the appellant's diabetes.  See also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (holding that a generic statement 
about the possibility of a link between chest trauma and 
restrictive lung disease was "too general and inconclusive" to 
support an award of service connection).  Under these 
circumstances, the Board finds that this evidence is not 
sufficient to rebut the presumption of service connection.  

In summary, the Board finds that the appellant served in Vietnam 
during the Vietnam era and has been diagnosed as having diabetes 
mellitus.  Although the record on appeal contains some evidence 
indicating that the appellant' diabetes mellitus may be due to 
steroid therapy, for the reasons discussed above, such evidence 
is of limited probative value and therefore insufficient to rebut 
the presumption of service incurrence.  Thus, the appellant's 
diabetes mellitus is legally presumed to be due to exposure to an 
herbicide agent in Vietnam.  38 C.F.R. §§ 3.307(d), 3.309(e).  

Coronary artery disease

The record on appeal also contains clinical records showing that 
the appellant has been diagnosed as having coronary artery 
disease, status post myocardial infarction and coronary bypass 
surgery.  As noted, effective August 31, 2010, the enumerated 
diseases which are deemed to be associated with herbicide 
exposure include "ischemic heart disease," which includes 
myocardial infarction, coronary artery disease, and coronary 
bypass surgery.  See 75 Fed. Reg. at 14,391 and 53,202.  

The appellant's coronary artery disease is therefore legally 
presumed to be due to exposure to an herbicide agent in Vietnam.  
38 C.F.R. § 3.309(e) (2010), as amended.  The record on appeal 
contains no affirmative evidence to the contrary.  38 U.S.C.A. § 
1113 (West 2002).  Service connection for coronary artery disease 
is therefore warranted.  

Erectile dysfunction

The appellant has also been diagnosed as having erectile 
dysfunction.  The record on appeal contains the May 2007 VA 
medical examination report attributing the appellant's erectile 
dysfunction to either his coronary artery disease or the aging 
process.  There is no other competent evidence addressing the 
etiology of the appellant's erectile dysfunction.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence of record, such a conclusion cannot be made in this 
case.  Rather, in light of the examiner's conclusion that the 
appellant's erectile dysfunction is as likely as not causally 
related to his coronary artery disease, and given the decision 
above awarding service connection for coronary artery disease, 
the Board finds that secondary service connection for erectile 
dysfunction is now warranted.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for coronary artery disease is 
granted.

Entitlement to service connection for erectile dysfunction is 
granted.




REMAND

The appellant also seeks service connection for a kidney 
disability and peripheral neuropathy of the upper and lower 
extremities, including as secondary to his now service-connected 
diabetes mellitus.  The record on appeal currently contains 
conflicting information regarding the nature and etiology of 
these claimed conditions.  In light of this conflicting evidence, 
and given the favorable decisions above, the Board finds that a 
VA medical examination is necessary prior to further appellate 
consideration of these issues.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA medical examination to address the 
nature and etiology of his claimed 
peripheral neuropathy of the upper and 
lower extremities.  After examining the 
appellant and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
following:  Does the appellant currently 
exhibit peripheral neuropathy of the upper 
and/or lower extremities?  If so, is it at 
least as likely as not that any upper or 
lower extremity peripheral neuropathy 
identified on examination is causally 
related to the appellant's active service 
or any incident therein?  Alternatively, 
the examiner should state whether it is at 
least as likely as not that any peripheral 
neuropathy identified is causally related 
to or aggravated by any of the appellant's 
service-connected disabilities, including 
diabetes mellitus or coronary artery 
disease.  

2.  The appellant should be scheduled for a 
VA medical examination to address the 
nature and etiology of his current kidney 
disability.  After examining the appellant 
and reviewing the claims folder, the 
examiner should identify all kidney 
pathology present, with separate diagnoses 
if necessary.  The examiner should also 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any kidney disability 
identified is causally related to the 
appellant's active service or any incident 
therein.  Alternatively, the examiner 
should state whether it is at least as 
likely as not that any kidney disability 
identified is causally related to or 
aggravated by any of the appellant's 
service-connected disabilities, including 
diabetes mellitus or coronary artery 
disease.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If any benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


